Title: To James Madison from Henry Brockholst Livingston, 15 June 1815
From: Livingston, Henry Brockholst
To: Madison, James


                    
                        
                            Sir
                        
                        New-York 15th: June 1815.
                    
                    If it be intended to appoint a Commercial agent or Consul for the Island of Jamaica, & no choice be yet made, I take the liberty of mentioning Mr: Jasper Hall Livingston who has resided several years at Kingston, and is a merchant of considerable respectability. He is the same gentleman, who was some years ago recommended for the same office by the late Chancellor Livingston one of whose daughters is married to his brother.
                    
                    Altho’ it will afford me much pleasure to hear of Mr. Livingston’s appointment it is not my desire to interfere with those who may be supposed to have better claims on government. I have the honor to be Sir with great respect your very ob. srt
                    
                        B: Livingston
                    
                